08-13555-scc          Doc 59809           Filed 07/08/19 Entered 07/08/19 18:03:08          Main Document
                                                       Pg 1 of 14


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------------x
                                                                          :
 In re                                                                    :   Chapter 11 Case No.
                                                                          :
 LEHMAN BROTHERS HOLDINGS INC., et al.,                                   :   08-13555 (JMP)
                                                                          :
                                     Debtors.                             :   (Jointly Administered)
                                                                          :
 -------------------------------------------------------------------------x   Ref. Docket No. 59807

                                              AFFIDAVIT OF SERVICE

 STATE OF NEW YORK  )
                    ) ss.:
 COUNTY OF NEW YORK )

 WING CHAN, being duly sworn, deposes and says:

 1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC, located at
    777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
    not a party to the above-captioned action.

 2. On July 3, 2019, I caused to be served the “Brief on Remand In Further Support of Plan
    Administrator’s Five Hundred Nineteenth Omnibus Objection to Claims,” dated July 3, 2019
    [Docket No. 59807], by causing true and correct copies to be:

      a. enclosed securely in separate postage pre-paid envelopes and delivered via overnight mail
         to those parties listed in the annexed Exhibit A,

      b. enclosed securely in a postage pre-paid envelope and delivered via first class mail to the
         following parties listed in the annexed Exhibit B, and

      c. delivered via electronic mail to those parties listed in the annexed Exhibit C.




 T:\Clients\LBH\Affidavits\Brief on 590th Omni Obj_DI 59807_AFF_7-3-19.docx
08-13555-scc          Doc 59809           Filed 07/08/19 Entered 07/08/19 18:03:08            Main Document
                                                       Pg 2 of 14


 3. All envelopes utilized in the service of the foregoing contained the following legend:
    “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
    ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                              /s/ Wing Chan
                                                                              Wing Chan
  Sworn to before me this
  8th day of July, 2019
  /s/ Forrest Kuffer
  Notary Public, State of New York
  No. 01KU6369117
  Qualified in Kings County
  Commission Expires December 26, 2021




                                                                 -2-

 T:\Clients\LBH\Affidavits\Brief on 590th Omni Obj_DI 59807_AFF_7-3-19.docx
08-13555-scc   Doc 59809   Filed 07/08/19 Entered 07/08/19 18:03:08   Main Document
                                        Pg 3 of 14




                                 EXHIBIT A
08-13555-scc   Doc 59809Filed 07/08/19 Entered 07/08/19 18:03:08 Main Document
                                     Pg 4 of 14
               LEHMAN BROTHERS HOLDINGS INC. - Case No. 08-13555
                        Overnight Mail Master Service List
 OFFICE OF THE US TRUSTEE
 U.S. FEDERAL OFFICE BUILDING
 ATTN: WILLIAM K. HARRINGTON, ESQ.,
 SUSAN D. GOLDEN, ESQ.
 ANDREA B. SCHWARTZ, ESQ.
 201 VARICK STREET, ROOM 1006
 NEW YORK, NY 10014

 OFFICE OF THE UNITED STATES TRUSTEE
 ATTN: JOSEPH T. NADKARNI, CFA
 SENIOR BANKRUPTCY ANALYST
 201 VARICK STREET – SUITE 1006
 NEW YORK, NEW YORK 10014


 INTERNAL REVENUE SERVICE
 SPECIAL PROCEDURES BRANCH
 ATTN: DISTRICT DIRECTOR
 290 BROADWAY
 NEW YORK, NY 10007
08-13555-scc   Doc 59809   Filed 07/08/19 Entered 07/08/19 18:03:08   Main Document
                                        Pg 5 of 14




                                 EXHIBIT B
08-13555-scc   Doc 59809Filed 07/08/19 Entered 07/08/19 18:03:08 Main Document
                                     Pg 6 of 14
               LEHMAN BROTHERS HOLDINGS INC. - Case No. 08-13555
                        First Class Mail Additional Parties


 MAVERICK CAPITAL, LTD.
 ATTN: JOHN T. MCCAFFERTY, GENERAL COUNSEL
 300 CRESCENT COURT, 18TH FLOOR
 DALLAS, TX 75201

 WIGGIN AND DANA LLP
 ONE CENTURY TOWER
 265 CHURCH STREET
 NEW HAVEN, CONNECTICUT 06510

 OFFICE OF THE ATTORNEY GENERAL OF TEXAS
 300 W. 15TH STREET
 AUSTIN, TX 78701

 OFFICE OF THE ATTORNEY GENERAL OF NEW YORK
 THE CAPITOL
 ALBANY, NY 12224-0341

 STAHL FOREST & ZELLOE PC
 11350 RANDOM HILLS RD
 SUITE 700
 FAIRFAX, VA 22030

 MOHRMAN, KAARDAL & ERICKSON, P.A.
 150 SOUTH FIFTH STREET, SUITE 3100
 MINNEAPOLIS, MINNESOTA 55402
08-13555-scc   Doc 59809   Filed 07/08/19 Entered 07/08/19 18:03:08   Main Document
                                        Pg 7 of 14




                                 EXHIBIT C
08-13555-scc   Doc 59809Filed 07/08/19 Entered 07/08/19 18:03:08 Main Document
                                     Pg 8 of 14
               LEHMAN BROTHERS HOLDINGS INC. - Case No. 08-13555
                        Electronic Mail Master Service List

  aaaronson@dilworthlaw.com                bankruptcy@morrisoncohen.com
  aalfonso@willkie.com                     bankruptcy@ntexas-attorneys.com
  abeaumont@fklaw.com                      bankruptcymatters@us.nomura.com
  abraunstein@riemerlaw.com                barbra.parlin@hklaw.com
  acaton@kramerlevin.com                   bbisignani@postschell.com
  adarwin@nixonpeabody.com                 bcarlson@co.sanmateo.ca.us
  adiamond@diamondmccarthy.com             bdemay@hsgllp.com
  adk@msf-law.com                          bdk@schlamstone.com
  aentwistle@entwistle-law.com             benjamin.mintz@apks.com
  aglenn@kasowitz.com                      bguiney@pbwt.com
  agold@herrick.com                        bmiller@mofo.com
  aisenberg@saul.com                       boneill@kramerlevin.com
  akadish@dtlawgroup.com                   brosenblum@jonesday.com
  akolod@mosessinger.com                   brotenberg@wolffsamson.com
  alexander.lorenzo@alston.com             broy@rltlawfirm.com
  allison.holubis@wilsonelser.com          bruce.wright@sutherland.com
  alum@ftportfolios.com                    bsellier@rlrpclaw.com
  amartin@sheppardmullin.com               bstrickland@wtplaw.com
  amcmullen@boultcummings.com              btrust@mayerbrown.com
  amh@amhandlerlaw.com                     bturk@tishmanspeyer.com
  andrew.lourie@kobrekim.com               bwolfe@sheppardmullin.com
  andrewtenzer@paulhastings.com            cahn@clm.com
  angelich.george@arentfox.com             canelas@pursuitpartners.com
  angie.owens@skadden.com                  cbelisle@wfw.com
  anthony_boccanfuso@aporter.com           cbelmonte@ssbb.com
  aostrow@beckerglynn.com                  cdesiderio@nixonpeabody.com
  appleby@chapman.com                      cfarley@mccarter.com
  arainone@bracheichler.com                cgoldstein@stcwlaw.com
  arancier@offitkurman.com                 chad.husnick@kirkland.com
  arosenblatt@chadbourne.com               chammerman@paulweiss.com
  arthur.rosenberg@hklaw.com               charles@filardi-law.com
  arwolf@wlrk.com                          charles_malloy@aporter.com
  aschwartz@homerbonner.com                chemrick@thewalshfirm.com
  aseuffert@lawpost-nyc.com                chipford@parkerpoe.com
  ashmead@sewkis.com                       chris.donoho@hoganlovells.com
  asnow@ssbb.com                           christopher.greco@kirkland.com
  asomers@rctlegal.com                     claude.montgomery@dentons.com
  aunger@sidley.com                        clynch@reedsmith.com
  austin.bankruptcy@publicans.com          cohen@sewkis.com
  avenes@whitecase.com                     cp@stevenslee.com
  bankruptcy@goodwin.com                   cpappas@dilworthlaw.com
                                       1
08-13555-scc   Doc 59809Filed 07/08/19 Entered 07/08/19 18:03:08 Main Document
                                     Pg 9 of 14
               LEHMAN BROTHERS HOLDINGS INC. - Case No. 08-13555
                        Electronic Mail Master Service List

  cparyse@contrariancapital.com            djoseph@stradley.com
  craig.goldblatt@wilmerhale.com           dkessler@ktmc.com
  craigjustinalbert@gmail.com              dkozusko@willkie.com
  crmomjian@attorneygeneral.gov            dlipke@vedderprice.com
  csalomon@beckerglynn.com                 dmark@kasowitz.com
  cschreiber@winston.com                   dmcguire@winston.com
  cshore@whitecase.com                     dmiller@steinlubin.com
  cszyfer@stroock.com                      dmurray@jenner.com
  cwalsh@mayerbrown.com                    dneier@winston.com
  cward@polsinelli.com                     dodonnell@milbank.com
  cweiss@ingramllp.com                     dpegno@dpklaw.com
  dallas.bankruptcy@publicans.com          drosenzweig@fulbright.com
  dave.davis@isgria.com                    drosner@goulstonstorrs.com
  david.bennett@tklaw.com                  drosner@kasowitz.com
  david.livshiz@freshfields.com            dshaffer@wtplaw.com
  david.powlen@btlaw.com                   dspelfogel@foley.com
  david.wender@alston.com                  dsullivan@hsgllp.com
  davids@blbglaw.com                       dtheising@harrisonmoberly.com
  davidwheeler@mvalaw.com                  dwdykhouse@pbwt.com
  dbarber@bsblawyers.com                   dworkman@bakerlaw.com
  dbaumstein@whitecase.com                 ebcalvo@pbfcm.com
  dbesikof@loeb.com                        ecohen@russellinvestments.com
  dblack@hsgllp.com                        edelucia@hsgllp.com
  dcimo@gjb-law.com                        edward.flanders@pillsburylaw.com
  dcoffino@cov.com                         efisher@binderschwartz.com
  dcrapo@gibbonslaw.com                    efleck@milbank.com
  ddavis@paulweiss.com                     efriedman@fklaw.com
  ddunne@milbank.com                       efriedman@friedmanspring.com
  deggermann@kramerlevin.com               ekbergc@lanepowell.com
  deggert@freebornpeters.com               eleicht@whitecase.com
  demetra.liggins@tklaw.com                ellen.halstead@cwt.com
  dennis.tracey@hoganlovells.com           emagnelli@bracheichler.com
  dfelder@orrick.com                       emerberg@mayerbrown.com
  dflanigan@polsinelli.com                 enkaplan@kaplanlandau.com
  dgoldberg@hsgllp.com                     eobrien@sbchlaw.com
  dhayes@mcguirewoods.com                  etillinghast@sheppardmullin.com
  dhealy@hsgllp.com                        eweinick@otterbourg.com
  dheffer@foley.com                        ezujkowski@emmetmarvin.com
  dhurst@coleschotz.com                    farrington.yates@kobrekim.com
  dhw@dhclegal.com                         fcarruzzo@kramerlevin.com
  djcarragher@daypitney.com                ffm@bostonbusinesslaw.com

                                       2
08-13555-scc   Doc 59809Filed 07/08/19 Entered 07/08/19 18:03:08 Main Document
                                    Pg 10 of 14
               LEHMAN BROTHERS HOLDINGS INC. - Case No. 08-13555
                        Electronic Mail Master Service List

  foont@foontlaw.com                       jbrody@johnstonthomas.com
  fsosnick@shearman.com                    jcarberry@cl-law.com
  gabriel.delvirginia@verizon.net          jchristian@tobinlaw.com
  gary.ravertpllc@gmail.com                jdoran@haslaw.com
  gavin.alexander@ropesgray.com            jdwarner@warnerandscheuerman.com
  gbray@milbank.com                        jdyas@halperinlaw.net
  gcacuci@law.nyc.gov                      jean-david.barnea@usdoj.gov
  general@mklawnyc.com                     jeanites@whiteandwilliams.com
  ggitomer@mkbattorneys.com                jeannette.boot@wilmerhale.com
  ggoodman@foley.com                       jeff.wittig@united.com
  giddens@hugheshubbard.com                jeldredge@velaw.com
  gkaden@goulstonstorrs.com                jennifer.demarco@cliffordchance.com
  glenn.siegel@morganlewis.com             jennifer.gore@shell.com
  gmoss@riemerlaw.com                      jg5786@att.com
  goldenberg@ssnylaw.com                   jgenovese@gjb-law.com
  gspilsbury@jsslaw.com                    jguy@orrick.com
  harrisjm@michigan.gov                    jhiggins@fdlaw.com
  harveystrickon@paulhastings.com          jhorgan@phxa.com
  hbeltzer@chadbourne.com                  jhuggett@margolisedelstein.com
  heiser@chapman.com                       jim@atkinslawfirm.com
  hmagaliff@r3mlaw.com                     jjureller@klestadt.com
  holsen@stroock.com                       jlamar@maynardcooper.com
  hooper@sewkis.com                        jlawlor@wmd-law.com
  howard.hawkins@cwt.com                   jlee@foley.com
  hseife@chadbourne.com                    jlevitin@cahill.com
  hsnovikoff@wlrk.com                      jlscott@reedsmith.com
  hsteel@brownrudnick.com                  jmaddock@mcguirewoods.com
  ipetersen@johnstonthomas.com             jmazermarino@msek.com
  irethy@stblaw.com                        jmelko@gardere.com
  j.zelloe@stahlzelloe.com                 jmerva@fult.com
  jacobsonn@sec.gov                        jmr@msf-law.com
  james.berg@piblaw.com                    john.beck@hoganlovells.com
  james.mcclammy@dpw.com                   john.goodchild@morganlewis.com
  james.sprayregen@kirkland.com            john.monaghan@hklaw.com
  jamesboyajian@gmail.com                  john.mule@state.mn.us
  jamestecce@quinnemanuel.com              jonathan.goldblatt@bnymellon.com
  jar@outtengolden.com                     jonathan.henes@kirkland.com
  jay.hurst@oag.state.tx.us                jorbach@hahnhessen.com
  jay@kleinsolomon.com                     joseph.cordaro@usdoj.gov
  jbeemer@entwistle-law.com                joshua.dorchak@morganlewis.com
  jbrody@americanmlg.com                   jowen769@yahoo.com

                                       3
08-13555-scc   Doc 59809Filed 07/08/19 Entered 07/08/19 18:03:08 Main Document
                                    Pg 11 of 14
               LEHMAN BROTHERS HOLDINGS INC. - Case No. 08-13555
                        Electronic Mail Master Service List

  joy.mathias@dubaiic.com                      krosen@lowenstein.com
  jpintarelli@mofo.com                         ksebaski@hsgllp.com
  jporter@entwistle-law.com                    kurt.mayr@bgllp.com
  jprol@lowenstein.com                         kurt.rademacher@morganlewis.com
  jrabinowitz@rltlawfirm.com                   ladler@laniadlerpartners.com
  jrapisardi@omm.com                           landon@slollp.com
  jrosenthal@mhlawcorp.com                     lapeterson@foley.com
  jrsmith@hunton.com                           lawallf@pepperlaw.com
  jschiller@bsfllp.com                         lawrence.gelber@srz.com
  jschwartz@hahnhessen.com                     lberkoff@moritthock.com
  jsheerin@mcguirewoods.com                    lee.stremba@troutmansanders.com
  jsherman@bsfllp.com                          lee.whidden@dentons.com
  jshickich@riddellwilliams.com                leo.crowley@pillsburylaw.com
  jsmairo@pbnlaw.com                           lgomez@msek.com
  jstoll@mayerbrown.com                        lgranfield@cgsh.com
  jtimko@shutts.com                            lhandelsman@stroock.com
  judy.morse@crowedunlevy.com                  lisa.solomon@att.net
  jvail@ssrl.com                               ljkotler@duanemorris.com
  jwcohen@daypitney.com                        lkatz@ltblaw.com
  jwest@velaw.com                              lkiss@klestadt.com
  jwh@njlawfirm.com                            lmarinuzzi@mofo.com
  jzulack@fzwz.com                             lmcgowen@orrick.com
  kanema@formanlaw.com                         lnashelsky@mofo.com
  karen.wagner@dpw.com                         loizides@loizides.com
  karl.geercken@alston.com                     lperlman@hsgllp.com
  kdwbankruptcydepartment@kelleydrye.com       lschweitzer@cgsh.com
  keith.simon@lw.com                           lucdespins@paulhastings.com
  kelly.kleist@solidcounsel.com                mabrams@willkie.com
  ken.coleman@allenovery.com                   maofiling@cgsh.com
  kerry.moynihan@hro.com                       marc.roitman@ropesgray.com
  kgwynne@reedsmith.com                        margolin@hugheshubbard.com
  kiplok@hugheshubbard.com                     mark.bane@ropesgray.com
  kkelly@ebglaw.com                            mark.ellenberg@cwt.com
  kkolbig@mosessinger.com                      mark.mckane@kirkland.com
  klyman@irell.com                             mark.salzberg@squirepb.com
  klynch@formanlaw.com                         mark.sherrill@sutherland.com
  kmanka@johnstonthomas.com                    maryann.gagliardi@wilmerhale.com
  kobak@hugheshubbard.com                      matt@willaw.com
  korr@orrick.com                              matthew.klepper@dlapiper.com
  kovskyd@pepperlaw.com                        maustin@orrick.com
  kressk@pepperlaw.com                         mbenner@tishmanspeyer.com
                                           4
08-13555-scc   Doc 59809Filed 07/08/19 Entered 07/08/19 18:03:08 Main Document
                                    Pg 12 of 14
               LEHMAN BROTHERS HOLDINGS INC. - Case No. 08-13555
                        Electronic Mail Master Service List

  mbienenstock@proskauer.com                    msegarra@mayerbrown.com
  mbloemsma@mhjur.com                           mshiner@tuckerlaw.com
  mbossi@thompsoncoburn.com                     mshuster@hsgllp.com
  mcademartori@sheppardmullin.com               msolow@kayescholer.com
  mcarthurk@sullcrom.com                        mspeiser@stroock.com
  mccarthyj@sullcrom.com                        mstamer@akingump.com
  mcolomar@diazreus.com                         munno@sewkis.com
  mcordone@stradley.com                         mvenditto@reedsmith.com
  mcyganowski@oshr.com                          mwarner@coleschotz.com
  mdorval@stradley.com                          mwarren@mtb.com
  melorod@gtlaw.com                             nathan.spatz@pillsburylaw.com
  meltzere@pepperlaw.com                        nbinder@binderschwartz.com
  metkin@lowenstein.com                         nbojar@fklaw.com
  mfeldman@willkie.com                          ncoco@mwe.com
  mgordon@briggs.com                            neal.mann@oag.state.ny.us
  mgreger@allenmatkins.com                      ned.schodek@shearman.com
  mh1@mccallaraymer.com                         neil.herman@morganlewis.com
  mhanin@kasowitz.com                           neilberger@teamtogut.com
  mhopkins@cov.com                              ngueron@cgr-law.com
  michael.kelly@monarchlp.com                   nicholas.zalany@squirepb.com
  michael.kraut@morganlewis.com                 nissay_10259-0154@mhmjapan.com
  michael.mccrory@btlaw.com                     nlepore@schnader.com
  michael.solow@apks.com                        nlieberman@hsgllp.com
  millee12@nationwide.com                       notice@bkcylaw.com
  miller@taftlaw.com                            nyrobankruptcy@sec.gov
  mimi.m.wong@irscounsel.treas.gov              otccorpactions@finra.org
  mitchell.ayer@tklaw.com                       paronzon@milbank.com
  mitchell.berger@squirepb.com                  patrick.miller@faegrebd.com
  mjedelman@vedderprice.com                     pbattista@gjb-law.com
  mjr1@westchestergov.com                       pbosswick@ssbb.com
  mlahaie@akingump.com                          pdublin@akingump.com
  mlandman@lcbf.com                             peisenberg@lockelord.com
  mlichtenstein@crowell.com                     peter.gilhuly@lw.com
  mlynch2@travelers.com                         peter.meisels@wilsonelser.com
  mmorreale@us.mufg.jp                          peter.simmons@friedfrank.com
  mneier@ibolaw.com                             peter@bankrupt.com
  monica.lawless@brookfieldproperties.com       pfeldman@oshr.com
  mpackman@fisherbrothers.com                   pfinkel@wilmingtontrust.com
  mparry@mosessinger.com                        phayden@mcguirewoods.com
  mrosenthal@gibsondunn.com                     pmaxcy@sonnenschein.com
  mschimel@sju.edu                              ppascuzzi@ffwplaw.com

                                            5
08-13555-scc   Doc 59809Filed 07/08/19 Entered 07/08/19 18:03:08 Main Document
                                    Pg 13 of 14
               LEHMAN BROTHERS HOLDINGS INC. - Case No. 08-13555
                        Electronic Mail Master Service List

  psp@njlawfirm.com                        scott.golden@hoganlovells.com
  raj.madan@skadden.com                    scottj@sullcrom.com
  ramona.neal@hp.com                       scottshelley@quinnemanuel.com
  rbeacher@pryorcashman.com                scousins@armstrongteasdale.com
  rbernard@foley.com                       sdnyecf@dor.mo.gov
  rbyman@jenner.com                        sehlers@armstrongteasdale.com
  rdaversa@orrick.com                      sfalanga@thewalshfirm.com
  relgidely@gjb-law.com                    sfineman@lchb.com
  rfriedman@silvermanacampora.com          sfox@mcguirewoods.com
  rgmason@wlrk.com                         sgordon@cahill.com
  rgoodman@moundcotton.com                 sgraziano@blbglaw.com
  rgraham@whitecase.com                    sgubner@ebg-law.com
  rhett.campbell@tklaw.com                 sharbeck@sipc.org
  richard.lear@hklaw.com                   shari.leventhal@ny.frb.org
  richard@rwmaplc.com                      skatona@polsinelli.com
  rick.murphy@sutherland.com               sldreyfuss@hlgslaw.com
  rleek@hodgsonruss.com                    sleo@bm.net
  rmatzat@hahnhessen.com                   slerman@ebglaw.com
  rnetzer@willkie.com                      slerner@ssd.com
  robert.honeywell@klgates.com             sloden@diamondmccarthy.com
  robert.malone@dbr.com                    smillman@stroock.com
  robert.yalen@usdoj.gov                   smulligan@bsblawyers.com
  robin.keller@lovells.com                 snewman@katskykorins.com
  roger@rnagioff.com                       soneal@cgsh.com
  rpedone@nixonpeabody.com                 sory@fdlaw.com
  rrainer@wmd-law.com                      squsba@stblaw.com
  rroupinian@outtengolden.com              sree@lcbf.com
  rthomas@johnstonthomas.com               sschultz@akingump.com
  russj4478@aol.com                        sselbst@herrick.com
  rweiss@johnstonthomas.com                sstarr@starrandstarr.com
  ryaspan@yaspanlaw.com                    stephen.cowan@dlapiper.com
  sabin.willett@morganlewis.com            stephen.hessler@kirkland.com
  sabramowitz@velaw.com                    steve.ginther@dor.mo.gov
  sabvanrooy@hotmail.com                   steven.usdin@flastergreenberg.com
  sally.henry@skadden.com                  streusand@slollp.com
  scargill@lowenstein.com                  susheelkirpalani@quinnemanuel.com
  schager@ssnylaw.com                      swolowitz@mayerbrown.com
  schannej@pepperlaw.com                   szuber@csglaw.com
  schepis@pursuitpartners.com              szuch@wiggin.com
  schnabel.eric@dorsey.com                 tannweiler@greerherz.com
  schristianson@buchalter.com              tbrock@ssbb.com

                                       6
08-13555-scc    Doc 59809Filed 07/08/19 Entered 07/08/19 18:03:08 Main Document
                                     Pg 14 of 14
                LEHMAN BROTHERS HOLDINGS INC. - Case No. 08-13555
                         Electronic Mail Master Service List

  tdewey@dpklaw.com
  tgoren@mofo.com
  tgrinsell@hsgllp.com
  thenderson@americanmlg.com
  thomas.califano@dlapiper.com
  timothy.harkness@freshfields.com
  tkiriakos@mayerbrown.com
  tlauria@whitecase.com
  tmacwright@whitecase.com
  tmm@mullaw.org
  tnixon@gklaw.com
  toby.r.rosenberg@irscounsel.treas.gov
  tomwelsh@orrick.com
  tsalter@blankrome.com
  tslome@msek.com
  tunrad@burnslev.com
  uitkin@kasowitz.com
  vguldi@zuckerman.com
  villa@slollp.com
  vmilione@nixonpeabody.com
  vrubinstein@loeb.com
  wanda.goodloe@cbre.com
  wbenzija@halperinlaw.net
  wcurchack@loeb.com
  wfoster@milbank.com
  will.sugden@alston.com
  william.hao@alston.com
  wisotska@pepperlaw.com
  wk@pwlawyers.com
  wmaher@wmd-law.com
  wmarcari@ebglaw.com
  wmckenna@foley.com
  wsilverm@oshr.com
  wswearingen@beckerglynn.com
  wtaylor@mccarter.com
  yuwatoko@mofo.com




                                          7
